Exhibit 10.33
DOLE FOOD COMPANY, INC.
GRANT NOTICE FOR 2010 STOCK INCENTIVE PLAN
RESTRICTED STOCK UNITS
FOR GOOD AND VALUABLE CONSIDERATION, Dole Food Company, Inc. (the “Company”),
hereby grants to Participant named below the number of restricted stock units
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Dole Food Company, Inc. 2009 Stock Incentive
Plan (the “Plan”) and the Standard Terms and Conditions (the “Standard Terms and
Conditions”) adopted under such Plan and provided to Participant, each as
amended from time to time. Each restricted stock unit subject to this Award
represents the right to receive one share of the Company’s common stock, par
value $0.001 (the “Common Stock”), subject to the conditions set forth in this
Grant Notice, the Plan and the Standard Terms and Conditions. This Award is
granted pursuant to the Plan and is subject to and qualified in its entirety by
the Standard Terms and Conditions.

     
Name of Participant:
   
 
   
Grant Date:
  November 29, 2010
 
   
Number of restricted stock units subject to the Award:
   
 
   
Vesting Schedule:
  The Award vests with respect to 100% of the restricted stock units on the
third anniversary of the Grant Date.

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

              DOLE FOOD COMPANY, INC.        
 
     
 
Participant Signature    
 
           
By
           
Title:
 
 
   Address (please print):    
 
 
 
       
 
     
 
   
 
     
 
   
 
     
 
   
 
            DOLE FOOD COMPANY, INC.        
 
           
By
           
Title:
 
 
       
 
 
 
       

 



--------------------------------------------------------------------------------



 



DOLE FOOD COMPANY, INC.
STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK UNITS
These Standard Terms and Conditions apply to the Award of restricted stock units
granted pursuant to the Dole Food Company, Inc. 2009 Stock Incentive Plan (the
“Plan”), which are evidenced by a Grant Notice or an action of the Administrator
that specifically refers to these Standard Terms and Conditions. In addition to
these Terms and Conditions, the restricted stock units shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan.

1.   TERMS OF RESTRICTED STOCK UNITS       Dole Food Company, Inc., a Delaware
corporation (the “Company”), has granted to the Participant named in the Grant
Notice provided to said Participant herewith (the “Grant Notice”) an award of a
number of restricted stock units (the “Award” or the “Restricted Stock Units”)
specified in the Grant Notice. Each Restricted Stock Unit represents the right
to receive one share of the Company’s common stock, $0.001 par value per share
(the “Common Stock”), upon the terms and subject to the conditions set forth in
the Grant Notice, these Standard Terms and Conditions, and the Plan, each as
amended from time to time. For purposes of these Standard Terms and Conditions
and the Grant Notice, any reference to the Company shall include a reference to
any Subsidiary.   2.   VESTING OF RESTRICTED STOCK UNITS       The Award shall
not be vested as of the Grant Date set forth in the Grant Notice and shall be
forfeitable unless and until otherwise vested pursuant to the terms of the Grant
Notice and these Standard Terms and Conditions. After the Grant Date, subject to
termination or acceleration as provided in these Standard Terms and Conditions
and the Plan, the Award shall become vested as described in the Grant Notice
with respect to that number of Restricted Stock Units as set forth in the Grant
Notice. Notwithstanding anything contained in these Standard Terms and
Conditions to the contrary, upon the Participant’s Termination of Employment for
any reason (including by reason of death, Retirement or Disability), any then
unvested Restricted Stock Units (after taking into account any accelerated
vesting under Section 12 of the Plan or any other agreement between the
Participant and the Company (including any accelerated vesting to which the
Participant is entitled in the event of a “Qualified Termination” under a Change
of Control Agreement between the Participant and the Company), if applicable)
held by the Participant shall be forfeited and canceled as of the date of such
Termination of Employment.   3.   SETTLEMENT OF RESTRICTED STOCK UNITS      
Vested Restricted Stock Units shall be settled by the delivery to the
Participant or a designated brokerage firm of one share of Common Stock per
vested Restricted Stock Unit as soon as reasonably practicable following the
vesting of such Restricted Stock

 



--------------------------------------------------------------------------------



 



    Units, and in all events no later than March 15 of the year following the
year of vesting (unless delivery is deferred pursuant to a nonqualified deferred
compensation plan in accordance with the requirements of Section 409A of the
Code).   4.   RIGHTS AS STOCKHOLDER       The Participant shall have no voting
rights or the right to receive any dividends with respect to shares of Common
Stock underlying Restricted Stock Units unless and until such shares of Common
Stock are reflected as issued and outstanding shares on the Company’s stock
ledger.   5.   RESTRICTIONS ON RESALES OF SHARES       The Company may impose
such restrictions, conditions or limitations as it determines appropriate as to
the timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Common Stock issued in respect of vested
Restricted Stock Units, including without limitation (a) restrictions under an
insider trading policy, (b) restrictions designed to delay and/or coordinate the
timing and manner of sales by Participant and other holders and (c) restrictions
as to the use of a specified brokerage firm for such resales or other transfers.
  6.   INCOME TAXES       The Company shall not deliver shares in respect of any
Restricted Stock Units unless and until the Participant has made arrangements
satisfactory to the Administrator to satisfy applicable withholding tax
obligations. Unless the Participant pays the withholding tax obligations to the
Company by cash or check in connection with the delivery of the Common Stock,
withholding may be effected, at the Company’s option, by withholding Common
Stock issuable in connection with the vesting of the Restricted Stock Units
(provided that shares of Common Stock may be withheld only to the extent that
such withholding will not result in adverse accounting treatment for the
Company). The Participant acknowledges that the Company shall have the right to
deduct any taxes required to be withheld by law in connection with the delivery
of the Restricted Stock Units from any amounts payable by it to the Participant
(including, without limitation, future cash wages).   7.   NON-TRANSFERABILITY
OF AWARD       The Participant represents and warrants that the Restricted Stock
Units and any shares of Common Stock issued in respect of the Restricted Stock
Units are being acquired by the Participant solely for the Participant’s own
account for investment and not with a view to or for sale in connection with any
distribution thereof. The Participant further understands, acknowledges and
agrees that, except as otherwise provided in the Plan or as permitted by the
Administrator, the Restricted Stock Units may not be sold, assigned,
transferred, pledged or otherwise directly or indirectly encumbered or disposed
of.

3



--------------------------------------------------------------------------------



 



8.   OTHER AGREEMENTS SUPERSEDED       The Grant Notice, these Standard Terms
and Conditions and the Plan constitute the entire understanding between the
Participant and the Company regarding the Restricted Stock Units. Any prior
agreements, commitments or negotiations concerning the Restricted Stock Units
are superseded.   9.   LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED
STOCK UNITS       Neither the Participant (individually or as a member of a
group) nor any beneficiary or other person claiming under or through the
Participant shall have any right, title, interest, or privilege in or to any
shares of Common Stock allocated or reserved for the purpose of the Plan or
subject to the Grant Notice or these Standard Terms and Conditions except as to
such shares of Common Stock, if any, as shall have been issued to such person
upon vesting of the Restricted Stock Units. Nothing in the Plan, in the Grant
Notice, these Standard Terms and Conditions or any other instrument executed
pursuant to the Plan shall confer upon the Participant any right to continue in
the Company’s employ or service nor limit in any way the Company’s right to
terminate the Participant’s employment at any time for any reason.   10.  
GENERAL       In the event that any provision of these Standard Terms and
Conditions is declared to be illegal, invalid or otherwise unenforceable by a
court of competent jurisdiction, such provision shall be reformed, if possible,
to the extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.       The headings preceding the text of the
sections hereof are inserted solely for convenience of reference, and shall not
constitute a part of these Standard Terms and Conditions, nor shall they affect
its meaning, construction or effect.       These Standard Terms and Conditions
shall inure to the benefit of and be binding upon the parties hereto and their
respective permitted heirs, beneficiaries, successors and assigns.       These
Standard Terms and Conditions shall be construed in accordance with and governed
by the laws of the State of Delaware, without regard to principles of conflicts
of law.       In the event of any conflict between the Grant Notice, these
Standard Terms and Conditions and the Plan, the Grant Notice and these Standard
Terms and Conditions shall control. In the event of any conflict between the
Grant Notice and these Standard Terms and Conditions, the Grant Notice shall
control.

4



--------------------------------------------------------------------------------



 



    All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.   11.   ELECTRONIC DELIVERY       By executing the Grant Notice, the
Participant hereby consents to the delivery of information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws) regarding the Company and the Subsidiaries, the
Plan, and the Restricted Stock Units via Company web site or other electronic
delivery.

5